E. BRYAN WILSON
United States Attorney

JONAS M. WALKER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jonas.walker@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

    UNITED STATES OF AMERICA,                 ) No. 3:18-cr-00035-SLG-MMS
                                              )
                          Plaintiff,          )
                                              )
          vs.                                 )
                                              )
    LOUIS HOLGER EKLUND,                      )
    A/K/A LOUIS HOLGER,                       )
                                              )
                          Defendant.          )


NOTICE REGARDING ORDER REGARDING HAIR FOLLICE TEST (Dkt. 501)

       The United States, pursuant to the Order at Docket 501, 1 reports that the

Government produced in discovery a report issued by Beacon, dated August 5, 2016,



1
 “It appears that Mr. Holger received the results of the hair follicle test in discovery, and
he has previously filed the results as attachments to motions and filings in this case. See
Docket 374 at 5; Docket 396-1 at 3.” Dkt. 501 at 2, footnote 2.


        Case 3:18-cr-00035-SLG Document 505 Filed 04/06/21 Page 1 of 2
regarding a “Hair Test 7 Panel” results finding “positive” for marijuana and

methamphetamine regarding the child involved in the underlying Child in Need of Aid

case.

        The bates page is “Eklund_00006920 (4 of 18),” which was made available to the

defense on or about April 11, 2018. This report appears to the be lab report in question, as

it is stamped “Copy Original Received Probation Division Aug 16 2016.”

        RESPECTFULLY SUBMITTED April 6, 2021, in Anchorage, Alaska.

                                                 E. BRYAN WILSON
                                                 United States Attorney

                                                 s/ Jonas M. Walker
                                                 JONAS M. WALKER
                                                 Assistant U.S. Attorney
                                                 United States of America
CERTIFICATE OF SERVICE

I hereby certify that on April 6, 2021, a true and correct copy of the foregoing was served
electronically on the following:
Lance C. Wells

Further, not later than April 7, 2021, undersigned will cause a copy of this document to
be mailed to:

Louis Holger Eklund #396774
Anchorage Correctional Complex West
1300 East 4th Ave
Anchorage, AK 99501

s/ Jonas M. Walker
Office of the U.S. Attorney




U.S. v. Eklund
3:18-cr-00035-SLG-MMS                        2
         Case 3:18-cr-00035-SLG Document 505 Filed 04/06/21 Page 2 of 2
